             Case 1:20-cv-05275-LJL Document 5 Filed 12/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               12/14/2020
                                                                       :
DAWN L. SINGLETON,                                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      20-cv-5275 (LJL)
                  -v-                                                  :
                                                                       :   ORDER OF SERVICE AND
COMMISSIONER OF SOCIAL SECURITY, et al.,                               :    SCHEDULING ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The Clerk of Court shall notify the U.S. Attorney’s Office for the Southern District of
New York of the filing of this pro se case, brought under 42 U.S.C. § 405(g), for which the filing
fee has been waived.

       In accordance with the Standing Order “Motions for Judgment on the Pleadings in Social
Security Cases,” 16-MC-0171 (Apr. 20, 2016):

       Within 90 days of the date of this Order, the Commissioner must serve and file the
Electronic Certified Administrative Record (e-CAR), which will constitute the Commissioner’s
answer, or otherwise move against the complaint.

       If the Commissioner wishes to file a motion for judgment on the pleadings, the
Commissioner must do so within 60 days of the date on which the e-CAR was filed. The motion
must contain a full recitation of the relevant facts and a full description of the underlying
administrative proceeding.

       Plaintiff must file an answering brief within 60 days of the filing of the Commissioner’s
motion. The Commissioner may file a reply within 21 days thereafter.


        SO ORDERED.


Dated: December 14, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
